PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Application of 
LGC North America Inc.
Application No. 15/995,011
Filed: 31 May 2018
For: Container Cap Liner For Vials Containing Volatile And Gas Compounds

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 18, 2022, to revive the above-identified application.

The petition under 37 CFR 1.137(a) is GRANTED.

The above-identified application became abandoned for failure to timely file corrected drawings as required by, and within the three-month period set in, the Notice of Allowability (PTO-37) mailed March 30, 2022.  No corrected drawings having been received, the application became abandoned by operation of law on July 1, 2022.  The Office mailed a Notice of Abandonment on July 15, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) corrected drawings as required by the Notice of Allowability; 2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed on July 18, 2022 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312.  Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted.

Telephone inquiries related to this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	


This application is being forwarded to the Office of Data Management for processing into a patent.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET